      Case 3:21-cr-00052-BJB Document 1 Filed 05/18/21 Page 1 of 4 PageID #: 1




                                                                                FILED
                             UNITED STATES DISTRICT COURT JAMES J. VILT, JR._ CLERK
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE              MAY 18 2021
                                                                                           ';, CCJukT
UNITED STATES OF AMERICA

                                                                INFORMATION
vs.
                                                          NO.    3·_ ij-\ C~-£63-- 131 G
                                                                 18 U.S .C. § 875(d)
DINO J. GAUDIO




The United States Attorney Charges:
                                          COUNTl
                         (Interstate Communication with Intent to Extort)

         On or about March 17, 2021 , in the Western District of Kentucky, Jefferson County,

Kentucky, and elsewhere, the defendant, DINO J. GAUDIO, knowingly transmitted in interstate

commerce, with intent to extort money and other things of value from the University of Louisville,

a threat to injure the reputation of the University of Louisville. On March 17, 2021 , during an in-

person meeting with University of Louisville personnel, defendant DINO J. GAUDIO threatened

to report to the media allegations that the University of Louisville men' s basketball program had

violated National College Athletic Association rules in its production of recruiting videos for

prospective student-athletes and in its use of graduate assistants in practices, unless the University

of Louisville paid defendant DINO J. GAUDIO his salary for an additional 17 months or provided

the lump sum equivalent of 17 months of salary. Later in the day on March 17, 2021 , as a

continuation of this threat, defendant DINO J. GAUDIO sent a text message to University of

Louisville personnel containing one of the recruiting videos he was threatening to send to the
   Case 3:21-cr-00052-BJB Document 1 Filed 05/18/21 Page 2 of 4 PageID #: 2




media.    This text message traveled from the Commonwealth of Kentucky to outside of the

Commonwealth of Kentucky.

         In violation of Title 18, United States Code, Section 875(d).




                                                ~~,7'\.~
                                               MICHAEL A. BENNETT
                                               ACTING UNITED STATES ATTORNEY
MAB:AEG




                                                  2
     Case 3:21-cr-00052-BJB Document 1 Filed 05/18/21 Page 3 of 4 PageID #: 3




UNITED STATES OF AMERICA v. DINO J. GAUl>IO
                                                            PENALTIES

Count I: NM 2 yrs./$250,000/both/NM 3 yrs. Supervised Release


                                                                 OTICE

ANY PERSON CO VICTED OF A OFFENSE AGAINST THE UNlTED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTIO & COSTS.

SPECIAL ASSESSME TS

18 U.S.C. § 301 3 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
 ovember 11 , 1984, as follows:

          Misdemeanor:          $ 25 per count/individual                  Felony:          $ I 00 per count/individual
                                $ 125 per count/other                                       $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certai n or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 357 1, 3572, 3611, 3612

Failure to pay fine as ordered may subject you to the following:

           I.   I TEREST and PE ALTIES as applicable by law according to last date of offense.

                     For offenses occurring after December 12, 1987:

                     No INTEREST will accrue on fines under $2,500.00.

                     INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                     the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                     following the two week period after the date a fine is imposed.

                     PENAL TIES of:

                     I0% of fine balance if payment more than 30 days late.

                     15% of fine balance if payment more than 90 days late.

          2.         Recordation ofa LIE     shall have the same force and effect as a tax lien .

          3.         Continuous GARNISHMENT may apply until your fine is paid.

          18 U.S.C. §§ 3612, 3613

                     If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL Fl E
                     of not more than the greater of$10,000 or twice the unpaid balance of the fine; or
                     IMPRISONME T for not more than I year or both. 18 U.S.C. § 36 15
    Case 3:21-cr-00052-BJB Document 1 Filed 05/18/21 Page 4 of 4 PageID #: 4




RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.         That you deposit the entire fine amount (or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.           Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk, U.S. District Court and delivered to the appropriate division office listed below:

                      LOUISVILLE:                       Clerk, U.S. District Court
                                                        I 06 Gene Snyder U.S . Courthouse
                                                        60 1 West Broadway
                                                        Louisville, KY 40202
                                                        502/625-3500

                       BOWLING GREE                  Clerk, U.S. District Court
                                                     120 Federal Building
                                                     24 1 East Main Street
                                                     Bowling Green, KY 4210 1
                                                     270/393-2500

                      OWENSBORO:                     Clerk, U.S. District Court
                                                     126 Federal Building
                                                     423 Frederica
                                                     Owensboro, KY 4230 I
                                                     270/689-4400

                      PADUCAH:                       Clerk, U.S. District Court
                                                     127 Federal Building
                                                     50 I Broadway
                                                     Paducah, KY 4200 I
                                                     270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
